Title: To Thomas Jefferson from William Preston, 10 February 1781
From: Preston, William
To: Jefferson, Thomas



Sir
Lead Mines Feby. 10th. 1781.

Mr. Carter Just now delivered me your Excellency’s Letter with the other Papers for this County committed to his Care. I shall do all in my Power to comply with the Instructions I have received, as well as the Acts of Assembly; but I am doubtful it will be sometime before I can attempt it. Lord Cornwallis with his Army having proceeded so far into the State of North Carolina that the Militia of Washington and Montgomery are called for, I have therefore given express Orders for all the Effective Officers and men in this County to meet me at this Place next monday and Tuesday, to march out to the relief of the People in the upper Counties in No. Carolina bordering on this state, where it is believed the british Troops are now ravaging the Country, unless they bend their Course towards Petersburg, which some of the Carolina Officers, now here, believes will be the Case.
As the Washington Militia had the first Notice I make no doubt but they will March on Monday next. These troops are to continue one Month on Duty after they arrive at head Quarters; as soon as they return, or should the necessity of their going into Carolina cease, I shall immediately proceed to the Draught for the Continental Service. But should the Orders I have given to draw out our Militia be countermanded, while the Enemy are so nigh to this Country, the opportunity might be forever lost. If any further Intelligence from the southard worth notice, should come to hand I shall communicate it to your Excellency by the Express on his return from Washington.
I am your Excellencys most Obedt Servt.,

Wm. Preston

